 UNITED STATES DISTRICT COURT                                     EASTERN DISTRICT OF TEXAS


KWHUN JOHNSON,                                        §
                                                      §
                 Plaintiff,                           §
                                                      §
versus                                                §    CIVIL ACTION NO. 1:18-CV-391
                                                      §
FBOP,                                                 §
                                                      §
                 Defendant.                           §

    MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING THE
         MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff, Kwhun Johnson, an inmate formerly confined at USP Pollock, proceeding pro

se, filed this Bivens-type action1 against the Federal Bureau of Prisons.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this action be dismissed for want of prosecution pursuant to

Federal Rule of Civil Procedure 41(b) as plaintiff did not pay the initial partial filing fee as

ordered.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. Plaintiff

filed objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo

review of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P.

72(b).




1
         See Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971).
       In his objections, plaintiff argued he sent proof that he was indigent and could not pay the

initial partial filing fee of $21.67 as ordered. The original application to proceed in forma

pauperis included a certified income trust statement which showed plaintiff’s average deposit for

the 6 month period was $108.33 (docket entry no. 13). Twenty percent of $108.33 is $21.67.

Plaintiff provided no additional certified income trust statement showing his balance had changed.

Regardless, on January 9, 2019, plaintiff notified the Court of an address change which showed

he had been released from prison (docket entry no. 22). On May 16, 2019, this Court ordered

plaintiff to file an application to proceed in forma pauperis for non-prisoners (docket entry no.

23). The Order also instructed the Clerk of Court to mail plaintiff a copy of the application.

Despite ample time to do so, plaintiff has yet to file a new application to proceed in forma

pauperis for non-prisoners.

                                            ORDER

       Accordingly, plaintiff’s objections are OVERRULED.             The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is

PARTIALLY ADOPTED, to the extent it recommends dismissal. A Final Judgment will be

entered in accordance with the recommendations of the Magistrate Judge.


          Signed this date
          Jul 15, 2019




                                                2
